Citation Nr: 0013356	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-45 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of gunshot 
wound of the third finger of the right hand, including scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat,  Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1964 to 
December 1964, and active duty from January 1967 to January 
1970, and from December 1970 to December 1973.
 
By a March 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in pertinent part, granted service connection for 
history of gunshot wound, third finger, right hand, with 
residual scar, and assigned a noncompensable disability 
rating.  The veteran perfected his appeal concerning this 
rating, and in January 1998, the Board of Veterans' Appeals 
(Board) remanded this claim for additional development.  In 
an August 1999 supplemental statement of the case, the RO 
confirmed the noncompensable rating for residuals of gunshot 
wound, right third finger, with residual scar. 

In its January 1998 remand, the Board noted that during an 
Agent Orange registry examination in November 1995, the 
veteran claimed that he had had a history of flashbacks and 
nightmares secondary to exposure to Agent Orange.  This claim 
for service connection for a psychiatric condition due to 
exposure to Agent Orange was referred to the RO for initial 
consideration, since it had not been developed on appeal, and 
was not inextricably intertwined with the issues before the 
Board.  It does not appear that the RO has yet considered 
this claim, and it is referred again for initial 
consideration.  

REMAND

The veteran essentially contends that his residuals of 
gunshot wound of the third finger of the right hand, 
including scar, are more severely disabling than reflected by 
the rating assigned by the RO. 

Despite the fact that the veteran's claim for a compensable 
rating has been remanded once before, the Board concludes 
that another orthopedic examination is necessary to ensure 
compliance with the mandates set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that case, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

In this case, an examination for VA purposes was conducted in 
May 1999, by a private physician.  However, the examination 
report (incorporated into a June 1999 letter written by the 
private physician) does not fully satisfy the mandates set 
forth in DeLuca.  Specifically, the physician did not 
indicate whether pain could significantly limit functional 
ability of the veteran's right finger during flare-ups or 
when the right finger is used repeatedly over time.  The 
physician did not reference the normal ranges of motion for 
the affected finger and joints of the finger.  The physician 
did not specifically note whether there was weakened 
movement, excess fatigability, or incoordination attributable 
to the service connected disability.  Although a scar was 
noted at the metacarpal phalangeal joint on the right third 
finger at the dorsal palmer aspect, the physician did not 
describe this scar in detail, including notation of crusting, 
ulceration, edema, and/or tenderness.  It was also not noted 
whether this scar was adherent or painful.  This information 
was specifically requested in the Board remand. 

In a recently issued decision, the Court held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the absence of the necessary information 
detailed above, a new orthopedic examination is required.

The Board further notes that in the private physician's 
examination report, it was noted, in part, that the veteran 
had hypothesias in the right radial digital nerve on the 
right third finger.  The impression was, in part, that the 
veteran had mild traumatic arthritis of the right third 
finger with radial digital nerve injury on rotation.  The 
examiner further noted that the rotation in the digital nerve 
injury gave the veteran "significant disability of that 
finger."  Based on these medical notations, the issue arises 
as to whether the veteran has any neurological disability as 
a residual of his gunshot wound of the third finger of the 
right hand.  The resolution of this issue is considered to be 
"inextricably intertwined" with the pending claim for 
compensable rating, and it must be properly adjudicated prior 
to a final order with respect to the pending claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Prior to issuing a rating decision on this intertwined 
issued, however, the RO should provide the veteran with a 
neurological examination for VA purposes.  In the course of 
this examination, the examiner should express an opinion as 
to whether any neurological disabilities are etiologically 
related to the service connected gunshot wound.  The examiner 
should provide all reasons and bases for his or her 
determination.  Upon receipt of this examination, the RO 
should make an initial determination on the issue of 
entitlement to service connection for a neurological 
disability as a residual of gunshot wound of the third finger 
of the right hand, and provide the veteran with an 
opportunity to perfect his appeal in this regard. 

The most recent treatment records concerning the veteran were 
associated with the claims file in March 1999.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since March 1999 should also be acquired and reviewed.

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
right third finger, subsequent to March 
1999, which have not already been 
associated with the claims file, should 
be obtained and made part of the record.  

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected right third finger disability, 
since March 1999.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations.  The veteran and his 
representative (if any) should be 
notified of the date, time, and place of 
the examinations.

4.  Following completion of the above 
actions, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
severity of his service connected 
residuals of a gunshot wound of the third 
finger of the right hand, including scar.  
The claims folder, including this Remand, 
must be made available to the examiners 
for review before the examinations.  All 
indicated tests and studies should be 
performed. 

The orthopedic examiner should address 
the following:

a.  The examination must include 
measurements of the ranges of motion 
of the right third finger (to 
include the metacarpophalangeal and 
proximal interphalangeal joints) and 
also specifically reference the 
normal ranges of motion for the 
affected finger and joints of the 
finger.  If there is ankylosis 
affecting any joint(s) of the 
finger, it should be noted whether 
the joint is in extension or extreme 
flexion.  It should also be 
indicated whether motion is possible 
to within two inches of the median 
transverse fold of the palm.

b.  The examiner should be asked to 
determine whether any joint affected 
by the gunshot wound of the right 
third finger exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when any joint affected 
by the disability of the right third 
finger is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

d.  Any scars resulting from the 
wounds of the right third finger 
should be described in detail, to 
include notation of location, 
crusting, ulceration, edema, and/or 
tenderness.  It should be noted 
whether any such scars are adherent 
and/or painful.  

e.  The examiner should note whether 
there is any muscle injury to the 
right third finger.  If so, the 
affected muscle and the severity of 
any muscle damage should be 
discussed.

f.  If the examiner is unable to 
provide any requested opinion, the 
reason(s) should be set forth.  

The neurological examination should 
address the following:

The neurological examiner should be 
asked to diagnosis all neurological 
disabilities affecting the third 
finger of the right hand.  With 
regard to each diagnosed disability, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that each diagnosed 
neurological disability affecting 
the third finger of the right hand 
is etiologically related to the 
service connected gunshot wound or 
being aggravated by the service 
connected disability.  If being 
aggravated, the degree of 
aggravation of each such disability 
should be indicated.  If the 
examiner agrees or disagrees with 
any opinions of record (including 
those of the private physician who 
examined the veteran in May 1999), 
he or she should give the reasons 
therefore.  It is imperative that 
all indicated tests needed to make 
the determinations be accomplished 
and that the claims folder be made 
available to the examiner prior to 
the examination.  

5.  Upon receipt, the RO should review 
the examination reports to ensure their 
adequacy for rating purposes.  If either 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Thereafter, the RO should make a 
determination as to the issue of 
entitlement to service connection for a 
neurological disability as a residual of 
a gunshot wound to the third finger of 
the right hand, and the veteran should be 
given a reasonable opportunity to perfect 
his appeal on this issue.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to a 
compensable rating for history of gunshot 
wound of the third finger of the right 
hand, with residual scar.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca, and analysis of 
both the old and new rating criteria 
pertaining to muscle injuries, if 
appropriate.  Consideration should also 
be given to the "Ankylosis Preambles" 
found in 38 C.F.R. § 4.71a (1999), which, 
as noted in Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995), apply to Diagnostic 
Codes 5227 through 5227.  Finally, 
consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


